 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    TECHNO LICENSING LLC,
                                                   NO: 4:18-CV-0370-TOR
 8                              Plaintiff,
                                                   ORDER OF DISMISSAL
 9          v.

10    BLUEBIRD USA, INC.

11                              Defendant.

12         BEFORE THE COURT is Plaintiff’s Notice of Voluntary Dismissal. ECF

13   No. 8. Plaintiff seeks to dismiss this action without prejudice, and with each party

14   bearing its own costs and fees, pursuant to Federal Rule of Civil Procedure

15   41(a)(1)(A)(i). Defendant has not filed an answer or otherwise responded to the

16   Complaint.

17   //

18   //

19   //

20   //



     ORDER OF DISMISSAL ~ 1
 1         ACCORDINGLY, IT IS HEREBY ORDERED:

 2         1. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) and Plaintiff’s Notice of

 3            Voluntary Dismissal (ECF No. 8), this action is DISMISSED without

 4            prejudice and with each party bearing its own costs and fees.

 5         2. All pending motions are denied as moot and all hearings stricken from

 6            the Court’s calendar.

 7         The District Court Executive is hereby directed to enter this Order and

 8   judgment accordingly, furnish copies to counsel, and CLOSE the file.

 9         DATED April 3, 2019.

10

11                                  THOMAS O. RICE
                             Chief United States District Judge
12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL ~ 2
